EXHIBIT 10.2(2)(b)
2008 A. H. BELO INCENTIVE COMPENSATION PLAN
NON-EMPLOYEE DIRECTOR EVIDENCE OF GRANT
Director: Name
Date of Grant: Date Of Grant
Under the terms of the A. H. Belo Incentive Compensation Plan (the “Plan”), you
have been awarded the following grant(s). All grant(s) are effective on the Date
of Grant set forth above and are subject to the applicable terms and conditions
of the Plan, which are incorporated herein by reference. Your long-term
incentive grant(s) are described below.

  1.   Stock Options.

     
Number of shares:
  ##,### shares of A. H. Belo Corporation Series B Common Stock
 
   
Option exercise price:
  $X.XX per share (closing market price on grant date)
 
   
Vesting and exercise date:
  ##,### shares on and after Month/Day/Year (one year from grant date)
 
   
Expiration date:
  The option will expire on, and may not be exercised after, Month/Day/Year (ten
years from grant date)

Your right, if any, to exercise vested and unvested stock options upon your
termination of service is set forth in the termination guidelines attached as
Appendix A to this Evidence of Grant.

  2.   Restricted Stock Units.

     
Number of RSUs:
  ##,###
 
   
Vesting:
  100% on the date of the Annual Meeting of Shareholders in Month/Year (one year
from grant date)
 
   
Payment date:
  Within 10 business days following the date of the Annual Meeting of
Shareholders in Year (3 years from grant date)
 
   
Form of payment:
  60% in shares of A. H. Belo Corporation Series A Common Stock; 40% in cash

Your right, if any, to payment with respect to your Restricted Stock Units upon
your termination of service is set forth in the termination guidelines attached
as Appendix A to this Evidence of Grant.
3. Change in Control. In the event of a Change in Control as defined in the
Plan, (i) all unvested stock options will vest and become exercisable
immediately and (ii) all RSUs will vest immediately. Vested RSUs will be paid at
the earliest practicable date that payment may be made without violating any
applicable provision of Section 409A of the Internal Revenue Code.
If you have questions concerning this award, please contact Dan Blizzard at
(214)977-7246.

 



--------------------------------------------------------------------------------



 



Appendix A
Termination Guidelines for Stock Options and Restricted Stock Units
Granted to Non-Employee Directors

          Termination Reason   Stock Options   Restricted Stock Units
Voluntary resignation
  Unvested options are forfeited immediately. Vested options remain exercisable
for original term of the option.   Vesting will be pro-rated based on actual
service rendered. Payment is made on the normal payment date (date of Annual
Meeting 3 years from Grant Date).
 
       
Retirement
  Vesting is accelerated and options remain exercisable for original term of the
option.   Vesting will be pro-rated based on actual service rendered. Payment is
made on the normal payment date (date of Annual Meeting 3 years from Grant
Date).
 
       
Death or Disability
  Vesting is accelerated and options remain exercisable for original term of the
option.   Vesting is accelerated and RSUs are paid as soon as practicable.

 